Parker, C. J.
The ruling of the court below was correct. The 19th section of chapter 113 of the Revised Statutes, “ of offences against the police of towns,” enacts that “ any person convicted of any offence mentioned in this chapter may appeal to the court of common pleas for the county, within two hours after, upon giving bond with *59sufficient sureties to the town to prosecute said appeal with effect, and to pay costs, if he shall not be discharged at said court.”
We cannot hold that this section provides for a recognizance. By the provisions of chapter 211, section 17 of the Revised Statutes, all recognizances are to be taken in. the name of the State. The statute now under consideration expressly provides for a bond to the town. The offence being one against the police of towns, and the fines imposed being made payable to the towns, the statute very naturally requires a security to the town, and a bond is the usual security where a recognizance is not taken. The two securities are essentially different.
Nor can we hold that the magistrate is required to prepare the bond, or to aid in it farther than to give such information respecting the case as may be required in drafting it. There is no provision of the statute requiring him to perform such a duty, nor is there any fee prescribed for it in the fee bill, which allows a fee for a recognizance.

Plaintiff nonsuit.